Citation Nr: 9915156	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  94-01 435	)	DATE
	)
	)                         

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for duodenal ulcer 
disease.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a skin disorder, to 
include chloracne.

6.  Entitlement to an initial compensable evaluation for 
bilateral defective hearing.

7.  Entitlement to an initial compensable evaluation for 
postoperative residuals, deviated nasal septum.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
January 1985.

This appeal arises from April 1991 and September 1991 rating 
decisions in which the Department of Veterans Affairs (VA) 
Regional Office (RO), inter alia, denied entitlement to 
service connection for a chronic back disorder, sinusitis, 
asthma, allergic rhinitis, chloracne, and porphyria cutanea 
tarda.  The RO granted entitlement to service connection for 
bilateral hearing loss and residuals of a deviated nasal 
septum, postoperative and evaluated each disability as 
noncompensably disabling.  

On appellate review in February 1996, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
sinusitis and remanded the remaining issues for additional 
development.  Because the remanded issues remain in a denied 
status, the case has been returned to the Board for appellate 
review.

On VA examination in February 1993, the VA examiner 
reiterated a private physician's opinion, which asserted that 
the veteran's probable gastritis or duodenitis was possibly 
secondary to pain medication for a knee disability.  Service 
connection is in effect for a bilateral knee disability.  
Considering the foregoing, the Board notes that the veteran 
may wish to pursue a claim of entitlement to service 
connection for gastritis or duodenitis as secondary to pain 
medication prescribed for service-connected disability.  
EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  This matter is 
referred to the RO for appropriate action.  Godfrey v. Brown, 
7 Vet. App. 398 (1995).

The issues of entitlement to service connection for allergic 
rhinitis and initial compensable evaluations for bilateral 
defective hearing and postoperative residuals, deviated nasal 
septum are addressed in the remand portion of the decision.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for 
asthma and duodenal ulcer are not supported by cognizable 
evidence showing that the claims are plausible or capable of 
substantiation.

2.  The evidence of record does not relate the veteran's 
currently diagnosed low back disability to service.

3.  The evidence of record relates the veteran's skin 
disorder to service.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
asthma and a duodenal ulcer are not well grounded.  
38 U.S.C.A. § 5107(a).

2.  A low back disability was not incurred in or aggravated 
by active service; nor may arthritis be presumed to have been 
incurred during such service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998). 

3.  A skin disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service administrative records, specifically 
the September 1991 DD Form 215, shows that he was awarded the 
Combat Action Ribbon, Republic of Vietnam Meritorious Unit 
Citation (Gallantry cross medal color with palm), and 
Republic of Vietnam, Meritorious Unit Citation (Civil actions 
medal, first class color with palm).

Regarding asthma, on entrance examination in January 1965, 
clinical evaluation was normal.  The service medical records 
document a history of asthma.  The records show on 
consultation in July 1980, a history of asthma was noted and 
medical reports dated in March and April 1982 note that this 
was the veteran's first attack since the previous year.  The 
1982 reports also show that the veteran had not been 
hospitalized for asthma, and at that time, objective 
evaluation was normal.  The assessment was asthma by history.  
A September 1982 narrative summary from the Naval Regional 
Hospital Medical Center also records a  history of asthma.  
An October 1973 medical report shows that the veteran 
received treatment for asthma, but on reenlistment 
examination in October 1974, clinical evaluation was normal.  
Additionally, although on the Report of Medical History the 
veteran indicated he had asthma, on discharge examination in 
October 1984, clinical evaluation was normal.

Regarding a duodenal ulcer, the service medical records show 
in September 1982 the veteran was pinned by a forklift while 
on duty and on hospital admission a diagnosis of blunt trauma 
to the lower abdomen was made.  On discharge examination in 
October 1984, clinical evaluation was normal.  The reports do 
not reference a duodenal ulcer.

Regarding the lower back disability, the service medical 
records show in September 1980, the veteran was treated for 
left upper back pain lasting over a two-week period.  At that 
time, objective evaluation revealed no evidence of 
discoloration, protrusion, misalignment, swelling, or 
decreased range of motion.  Tenderness at the thoracic 
region, near the left scapula was demonstrated.  The 
impression was possible muscle strain.  On discharge 
examination in October 1984, clinical evaluation of the spine 
was normal.

With regard to a skin disability, the service medical records 
show that in October 1971, the veteran received treatment for 
a rash of the arms and that objective examination revealed 
questionable folliculitis of the arms.  The veteran was 
referred to the wart clinic.  The reports also show in 
January 1973, the veteran received treatment for a rash of 
the right 5th finger and in February 1973, he received 
treatment for skin tags or a wart area.  On reenlistment 
examination in October 1974, clinical evaluation was normal.  
The reports thereafter show in September 1980, the veteran 
received treatment for small red bumps in the pubic area and 
at that time, the assessment was tinea cruris; in October 
1980, he received treatment for an intermittent rash of the 
groin area since service in Vietnam; and in August 1982, he 
received treatment for a skin eruption and the impression was 
probably ampicillin rash and photosensitivity reaction, 
questionable.  The reports also show that the veteran also 
received treatment for allergic contact dermatitis of the 
lower leg, ankles, and arm areas.  In addition, in April 
1984, he complained of a rash of the right eye and on 
evaluation, the examiner detected a small area of crusting 
over the right upper eyelid without edema.  The assessment 
was staff skin infection.  The service medical record shows 
an assessment of nummular eczema- resolving.  On discharge 
examination in October 1984, clinical evaluation was normal.

The evidence of record also consists of an August 1971 
medical statement from J.A.C., M.D., which shows that the 
veteran underwent an allergy survey for his asthma.  In 
relevant part, the statement notes that at the age of eleven, 
the veteran was tested for asthma.  The report then discusses 
findings associated with the veteran's allergies and records 
an impression of asthma.  The report does not reference a 
duodenal ulcer, lower back disorder, or skin disorder.

Medical reports from I.A. dated from January to April 1987 
record a history of asthma and rash of the legs and thighs.

Medical reports from K.K.K., M.D., dated from January 1988 to 
February 1990 show in February 1990 the veteran received 
treatment for a rash of the arms and legs, and at that time, 
objective findings revealed folliculitis of inner thighs, 
erythematous, and similar rash of upper arm.  The assessment 
was folliculitis.  The reports do not reference an asthma, 
duodenal ulcer, or back disorder.

On VA allergy examination in March 1991, the veteran recalled 
a history of asthma until the age of 12.  Objective 
evaluation, however, was essentially normal findings, except 
for slightly red and edematous nasal membranes.  The relevant 
impression was history of childhood asthma.  The examination 
report also shows that evaluation of the digestive system and 
skin was essentially normal.  

On orthopedic examination, the veteran complained of 
intermittent low back pain.  The veteran recalled while in 
service, he was pinned against a wall by a forklift and 
incurred damage to the abdomen area.  Since this incident, he 
had experienced low back pain of the lumbar spine without 
radiation.  Examination was essentially normal as lateral 
bending was normal and forward bending lacked only two or 
three inches of touching the floor.  X-ray studies of the 
lumbar spine showed no obvious abnormality.  All 
intervertebral disc spaces were well maintained and the 
contour and texture of the lumbar vertebrae were normal.  The 
veteran had some very slight anterior osteophytes adjacent to 
several of the lumbar intervertebral disc spaces.  

The diagnosis was intermittent low back pain resulting from 
an injury received in 1982 when the veteran was pinned 
against a wall by a fork lift, apparently with some stress on 
the ligaments in the lower lumbar area.  The veteran had 
intermittent low back pain to the present time, but clinical 
and x-ray examination was essentially normal, with mild 
impairment of function.

In a March 1991 statement, J.M., D.O., stated the veteran 
received treatment for pain of the stomach and under his 
right ribs and that a tentative diagnosis of 
gastritis/duodenitis was made.  The examiner then stated 
after reviewing the veteran's medical records dated from July 
1978, the veteran was prescribed Indocin initially and Motrin 
and Ascriptin for pain of the left knee.  The doctor then 
stated that the veteran attributed his stomach problems to 
the medication and he agreed with him because of the well 
known problems of gastric irritation and ulcers caused by 
those medications and other nonsteroidals.  References to an 
asthma disorder, lower back disorder and skin disorder were 
not made.

A June 1991 medical record from the Mental Hygiene Clinic 
shows that the veteran received treatment for an unrelated 
illness but gave a history of allergic to sulfa and 
ampicillin (rash and swelling).  The medical record does not 
reference any other pertinent disorder. 

VA outpatient treatment reports extending from March to 
September 1991 show treatment for an unrelated disorder.  The 
reports do not reference asthma, a duodenal ulcer, lower back 
pain, or a skin disability.

At his personal hearing in August 1992, regarding the 
duodenal ulcer, the veteran testified that Dr. M. told him he 
had a duodenal ulcer but the doctor did not relate the 
disorder to service or maintain that it developed within a 
year after service.  The veteran stated that the doctor 
asserted that it developed as a result of medication 
prescribed for his knee disabilities.  Hearing Transcript 
(T.) at page 6.  Regarding the skin disorder, the veteran 
also stated that he was exposed to herbicide agents while 
working on river boats and bathing and washing his clothes in 
rivers while in service.  He, however, was not told that he 
had chloracne.  T at 7.  

As to asthma, the veteran also testified that as a child he 
was told he had asthma, but by the age of about 12, he was 
desensitized.  He did not experience problems until service.  
T. at 9.  

An October 1992 VA examination report shows that the veteran 
gave a history of initially incurring facial pimples in 1966 
and receiving antibiotics for the eruption.  The veteran 
added although the eruptions cleared to some extent, they 
flared on discontinuation of medication.  The impression was 
acne form eruption, face, partially controlled, oral 
Tetracycline, present since 1966.  The report does not 
reference an asthma disorder, duodenal ulcer, or lower back 
disorder.  

VA outpatient treatment reports from September 1991 to 
February 1993 show that from February to August 1992 the 
veteran complained of sacroiliac pain on the left and 
received treatment.  Diagnoses of left sacroiliac pain with 
pain reference to scrotal area, low back pain syndrome, and 
back pain were recorded.  Regarding a skin disability, the 
reports document complaints associated with a rash of the 
skin.  In July 1992, a diagnosis of seborrheic dermatitis of 
the scalp was made.  The reports do not reference an asthma 
or duodenal ulcer.  

The evidence also shows that the veteran underwent a VA 
examination in February 1993.  On examination, the examiner 
acknowledged reviewing the claims folder and noted that the 
veteran was diagnosed with asthma at approximately 8 years 
old.  The veteran received desensitization shots at the age 
of 11.  Thereafter his symptoms had subsided until his 
service when he experienced asthmatic symptoms.  The veteran 
was then referred to an allergist, where numerous allergies 
were disclosed.  The examiner then stated that the veteran's 
current complaints consisted of occasional slight wheezing 
usually occurring in late afternoon or earlier evening, 
especially during spring and fall, months or when he worked 
around grass or dust.  The veteran obtained relief with an 
inhaler.  He denied having a significant chronic cough.  
After examination, the diagnoses included bronchial asthma, 
history of onset in childhood, history of reactivation during 
military service, and mild intermittent symptoms at present 
time usually relieved by inhaler.

Regarding a duodenal ulcer, the examiner stated that he found 
no documentation of the veteran ever being diagnosed with a 
duodenal ulcer.  The examiner added while there was a report 
from a private osteopathic physician, Dr. M., dated in March 
1991 which records a diagnosis of probable gastritis or 
duodenitis possibly secondary to Ascriptin and Motrin 
prescribed for the left knee.  The examiner also stated when 
questioned specifically regarding gastrointestinal symptoms, 
the veteran denied any symptoms of heartburn.  He complained 
of abdominal bloating and excessive flatus.  After 
examination, the diagnoses were duodenal ulcer, examined for, 
no documentary record of veteran ever being diagnosed having 
duodenal ulcer, private physician has stated diagnosis as 
probable gastritis or duodenitis possibly secondary to 
medication he was taking for pain of the knee.

Regarding the lower back disorder, examination for the spine 
revealed that the veteran complained of arthritis and low 
back pain without radiation.  The veteran walked with a 
straight spine, a level pelvis, and a normal gait.  After 
examination, which demonstrated a negative straight and cross 
leg examination, full lateral flexion, rotation, and 
extension with flexion to 80 degrees, the diagnosis was 
history of arthritis of the lumbar spine with some limitation 
of forward flexion.  

With regard to a skin disability, on VA examination in 
February 1993, the examiner stated that a diagnosis of 
porphyria cutanea tarda was not of record.  The examiner also 
noted that the veteran specifically denied ever having 
vesicles or bullae of the exposed areas of the skin.  He 
complained of mild acne of the face, neck, or shoulder areas.  
The examiner also noted that in September 1991 the diagnosis 
was acneiform eruption partially controlled by Tetracycline 
with a history since 1966.  After examination, which revealed 
slight erythema over the skin of the face with a few papules 
over the forehead and shoulder area without vesicles, 
pustules, or bullae, the diagnoses were porphyria cutanea 
tarda, claimed by veteran, but no documentary records of this 
diagnosis present and the history does not suggest porphyria 
cutanea tarda.  





The examiner stated that the veteran had been evaluated by a 
dermatologist at VA and in September 1991 a diagnosis of 
acneiform form eruptions, partially controlled by 
Tetracycline was made.  Minimal acneiform lesions were 
present.

Medical statements dated from March and April 1995 from 
W.A.S., M.D., of Allergy & Clinical Immunology show that the 
veteran had asthma as a child but out grew the disorder as a 
teenager.  After examination, a diagnosis, inter alia, of 
past history of asthma was recorded.  Regarding a skin 
disorder, the reports record a diagnosis of contact 
dermatitis, right arm.  In the discussion section, the 
physician stated the veteran was highly allergic to house 
dust mites and that environmental controls were explained 
pertaining to dust mites as the veteran was given a steroid 
cream for contact dermatitis of the arm.  The statements are 
silent with regard to a duodenal ulcer, and lower back 
disorder.

VA outpatient treatment reports dated from August 1992 to May 
1995 are silent with regard to asthma, a duodenal ulcer, and 
a skin disorder.  Regarding the back, the reports show that 
the veteran received treatment for mechanical low back pain. 

Medical reports from J.M., M.D., extending from August 1990 
to July 1995 are silent with regard to asthma and a duodenal 
ulcer disorder.  Regarding the back, however, the reports 
show that the veteran received treatment for low back pain in 
August 1990 and March 1995, and that assessments of low back 
pain were made.  With regard to a skin disorder, the reports 
show that the veteran received treatment for various skin 
disorders.  The reports show in March and April 1993, the 
veteran received treatment for a rash of the right arm and 
diagnoses of erythemas scaly rash of the right arm; 
epididymitis, dermatitis, questionable fungus, and poison ivy 
were made.  The reports also show that diagnoses of 
dermatitis and folliculitis were made.





A February 1997 examination report is also of record.  With 
respect to the skin disability, the veteran gave a history of 
incurring small red macule eruptions of the skin and 
objective evaluation revealed intensely pruritic macules of 
the arms, legs and trunk.  The impression was dermatitis, 
very pruritic.  

After examination, the examiner stated that the etiology was 
undetermined at this time although most consistent with 
abnormal type of eczema and or bites of some sort.  The 
examiner then conceded he could not conceive of what might be 
biting the veteran for over 20 years.  The report, however, 
does not reference an asthma, duodenal ulcer, or back 
disorder.

A February 1997 VA examination report associated with asthma 
shows after objective evaluation, the diagnosis was bronchial 
asthma in childhood, history of no complaints until Vietnam 
assignment, and then a recurrence of mild symptoms but no 
documentation of acute asthmatic attacks in recent years and 
veteran currently receiving no treatment for bronchial 
asthma.  

With regard to a duodenal ulcer, the examiner stated that the 
veteran's claims folder had been reviewed along with the 
directives noted in the Board's February 1996 remand.  
Nevertheless, after examination, the examiner found no 
documentation of a diagnosis of a duodenal ulcer but noted 
that a diagnosis of gastritis and duodenitis probably 
secondary to medication had been made.

Regarding the low back disorder, the veteran recalled being 
pinned against a brick wall by a forklift, being 
hospitalized, and having a portion of his intestine removed.  
The veteran also stated that he currently experienced low 
back pain as a result of that accident.  Although the low 
back pain did not radiate, it was intermittent.  After 
examination, which was essentially normal except for slight 
limitation of motion on flexion, the diagnosis was no 
residual effects from experience with forklift and that the 
veteran had a fairly normal back for a person of 51 years of 
age.


Criteria

Under appropriate law and VA regulations, the veteran is 
presumed to be in sound condition when he is accepted for 
service, with the exception of disorders noted at the time of 
entrance into service.  The presumption is rebutted where 
clear and unmistakable (obvious and manifest) evidence 
demonstrates that the injury existed prior to service.  
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (1998).

Service connection for a pre-existing disorder may be allowed 
on an aggravation basis, when the evidence demonstrates that 
there is an increase in the disability during service, unless 
there is a showing that the increase is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 
38 C.F.R. § 3.306(a) (1998).  

The usual effects of medical treatment in service, having the 
effect of ameliorating conditions incurred before enlistment, 
will not be considered service-connected unless that injury 
is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) 
(1998).

Service connection may also be allowed for a disability which 
is incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303 (1998).  Service 
connection may be granted for a chronic disease, including 
arthritis, if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Where a veteran was engaged in combat with the enemy during a 
period of war, the Secretary shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by said service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).  

As in any case, a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  The threshold question with regard to 
the veteran's claims for service connection is whether the 
claims are well grounded pursuant to 38 U.S.C.A. § 5107.  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.)  Caluza v. Brown, 7 Vet. App. 
498 (1995).  In the alternative, there must be evidence that 
shows that a veteran had a chronic condition in service, or 
during an applicable presumptive period, and still has such 
condition.  See Savage v. Gober, 10 Vet. App. 488 (1997).

Additionally, in spite of the veteran's combat status, a 
combat veteran is still required to submit competent evidence 
of a current disability, and of a nexus between that 
disability and an incident of service.  Arms v. West, 12 Vet. 
App. 188 (1999).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a).  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 
2 Vet. App. 494, 494 (1992).  

For the purpose of determining whether a claim is well 
grounded, the credibility of the evidence is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King v. Brown, 
5 Vet. App. 19 (1993).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


 Analysis
Asthma

After reviewing the evidence of record presented in this 
matter, the Board finds that the veteran's claim of 
entitlement to service connection for asthma is not well 
grounded.  The competent evidence of record fails to show 
that the disorder was aggravated by service.  


As noted above, applicable law and VA regulation provide that 
the veteran is presumed to be in sound condition when he is 
accepted for service, with the exception of disorders noted 
at the time of entrance into service or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

In this case, although enlistment examination in January 1965 
does not note the presence of an asthma disorder, the 
evidence of record clearly shows that the disorder existed 
prior to service.  As shown above, in service and subsequent 
to service, the veteran consistently and constantly gave a 
history of asthma during childhood.  In an August 1971 
medical statement J.A.C., M.D., noted that the veteran had 
had asthma since the age of 8 and received desensitization 
shots at the age of eleven and subsequent to service.  On VA 
examination in February 1997 there was rendered a diagnosis 
of bronchial asthma in childhood, history of no complaints 
until Vietnam assignment was made.  Considering the foregoing 
medical evidence, the Board finds that the evidence clearly 
shows that the veteran's asthma preexisted service.  

Because the veteran's asthma existed prior to service, the 
claim of entitlement to service connection for the disorder 
must be predicated on a finding that the disorder was 
aggravated during active service.  That is, the evidence of 
record must show that the veteran's asthma increased in the 
underlying pathology during service, beyond the normal 
progression of the disease.  38 C.F.R. § 3.306(a).

Upon review of the evidence of record, the Board concludes 
that the veteran's claim is not well grounded.  The record 
does not show that the veteran's asthma increased in severity 
during service.  Although the service medical records 
document a history of asthma and medical reports dated in 
March and April 1982 note that the veteran had initially 
incurred an attack the year before, the reports also show 
that the veteran was not hospitalized for asthma, and at that 
time, objective evaluation was normal.  The assessment was 
asthma by history.  

Further, even though the veteran received treatment for 
asthma in October 1973, on reenlistment examination in 
October 1974 and discharge examination in October 1984, 
clinical evaluation was normal.  In consideration of the 
foregoing evidence, the veteran's service medical records 
fail to show that his pre-existing asthma increased in 
severity during service.  As noted above, the usual effects 
of medical treatment in service, having the effect of 
ameliorating conditions incurred before enlistment, will not 
be considered service-connected unless that injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).  

Moreover, intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition . . . worsened.  Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).  Again, on entrance examination 
in January 1965 and on retirement examination in October 
1984, objective clinical findings were normal.

The post-service evidence also fails to show that the 
veteran's pre-existing asthma disorder was aggravated by 
service.  The record shows on VA examination in March 1991, 
the veteran reported a history of asthma until the age of 12 
but on examination, clinical findings were essentially 
normal, except for slightly red and edematous nasal 
membranes.  The impression was history of childhood asthma.  
Thereafter, although VA and non-VA treatment reports note a 
history of asthma, not one of the reports suggest that the 
veteran's preexisting asthma disorder was aggravated by 
service.  In this regard, the Board acknowledges that on 
examination in February 1993, the diagnosis was bronchial 
asthma, history of onset in childhood, history reactivation 
during military service, mild intermittent symptoms at 
present time usually relieved by inhaler.  The examiner, 
however, did not indicate that the veteran's preexisting 
asthma was related to service or any events from service.  In 
addition, on VA examination in February 1997, after objective 
evaluation, the diagnosis was bronchial asthma in childhood, 
history of no complaints until Vietnam assignment, and then a 
recurrence of mild symptoms, but no documentation of acute 
asthmatic attacks in recent years, and veteran currently 
receiving no treatment for bronchial asthma.  

As demonstrated above, there is no competent post-service 
evidence of record tending to show that the veteran's asthma 
increased in severity during or as a result of service.  The 
clinical reports merely show that the veteran has a history 
of asthma and that he received treatment intermittently.  
Where there is no increase in severity of the disability, the 
presumption of aggravation does not apply and a determination 
addressing whether the increase in severity was due to the 
natural progress of the disease need not be made.  Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997) citing 38 U.S.C. § 1153; 
Browder v. Brown, 5 Vet. App. 268, 270 (1993); Stadin v. 
Brown, 8 Vet. App. 280, 285 (1995); Hunt v. Derwinski, 1 Vet. 
App. at 296.  Based on the foregoing reasoning, the veteran's 
claim is not well grounded.  Caluza, supra.

Regarding the veteran's contentions expressed on appeal and 
testimony presented in August 1992, while the veteran is 
competent to provide evidence of symptomatology experienced 
during service, the veteran, as a layperson, is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  Accordingly, in spite of 
the veteran's assertions presented on appeal, his claim 
remains not well grounded.  See generally Robinette v. Brown, 
8 Vet. App. 69; Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Duodenal ulcer disease

The veteran also asserts that his duodenal ulcer initially 
became manifest in service; thus, service connection is 
warranted.  In this matter, the Board finds that the 
veteran's claim is not well grounded.  The competent evidence 
of record does not show a current diagnosis of a duodenal 
ulcer.  Where there is no evidence of current disability 
associated with events in service, the claim is not well 
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

As shown above, even though service medical records show in 
September 1982, the veteran was pinned by a forklift while on 
duty and that a diagnosis of blunt trauma to the lower 
abdomen was made, the service medical records fail to record 
a diagnosis of a duodenal ulcer.  

On discharge examination in October 1984, clinical evaluation 
was normal.  The competent evidence of record subsequent to 
service also does not reflect a diagnosis of a duodenal 
ulcer.  The Board acknowledges that in a March 1991 
statement, J.M., D.O., stated the veteran received treatment 
for pain of the stomach and under his right ribs and that a 
tentative diagnosis of gastritis/duodenitis was made.  
Nevertheless, VA and non-VA examination and outpatient 
treatment reports extending from March 1991 to May 1995 are 
silent with regard to a duodenal ulcer.  

The Board also points out that on VA examination in February 
1993, the examiner acknowledged reviewing the claims folder 
and then stated that he found no documentation of the veteran 
ever being diagnosed with a duodenal ulcer.  The examiner 
added while there was a report from a private osteopathic 
physician, Dr. M., dated March 1991, which records a 
diagnosis of probable gastritis or duodenitis possibly 
secondary to Ascriptin and Motrin prescribed for the left 
knee, when questioned specifically regarding gastrointestinal 
symptoms, the veteran denied any symptoms of heartburn.  He 
complained of abdominal bloating and excessive flatus.  

After examination, the diagnoses were duodenal ulcer, 
examined for, no documentary record of veteran ever being 
diagnosed having duodenal ulcer, private physician has stated 
diagnosis as probable gastritis or duodenitis possibly 
secondary to medication he was taking for pain of the knee.  
On VA examination in February 1997 the examiner also stated 
that no documentation of a diagnosis of a duodenal ulcer was 
found.

As shown above, a diagnosis of a duodenal ulcer has not been 
made either in service or subsequent to service.  Because the 
record is devoid of any evidence demonstrating that the 
veteran currently has a duodenal ulcer, his claim is not well 
grounded.  Chelte v. Brown, 10 Vet. App. 268, 271 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  

Additionally, the veteran's statements and hearing testimony 
presented on appeal are not competent to constitute evidence 
that would render his claim well grounded under 
38 U.S.C.A. § 5107(a).  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The veteran is not competent to render a medical 
diagnosis and etiologically relate that diagnosis or alleged 
symptoms therefrom to service.  Id.; Grottveit v. Brown, 
5 Vet. App. 91 (1993).  

It is also noted that what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence and 
therefore, could not well ground a claim.  See also Carbino 
v. Gober, 10 Vet. App. 507 (1997); Marciniak v. Brown, 10 
Vet. App. 198 (1997); Franzen v. Brown, 9 Vet. App. 235 
(1996).  Therefore, the veteran's August 1992 testimony 
regarding what a doctor purportedly told him regarding the 
etiology of his duodenal ulcer does not impose a duty under 
Robinette nor does the doctor's purported statement link the 
veteran's condition to service. Thus, his claim is not well 
grounded.

Additional considerations

Regarding the above-discussed not well grounded claims, the 
Board is cognizant of the veteran's combat status and 
acknowledges that in the case of any veteran who engaged in 
combat with the enemy in active service, Section 1154(b) of 
Title 38, United States Code relaxes the evidentiary 
requirements for adjudication of certain combat-related VA 
disability-compensation claims.  Velez v. West, 
11 Vet. App. 148, 153 (1998) (citations omitted); Collete v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996).  However, in determining 
well groundedness, because a presumption of credibility 
attaches to the evidence in order to decide whether or not 
any VA claimant has sustained the burden of submitting a 
well-grounded claim under Section 5107(a), see Robinette, 
Caluza, and King, all supra, application of section 1154(b) 
on the question of well groundedness would be 
"superfluous."  See Arms, supra.  Thus further analysis in 
this regard is not warranted.  

Although the Board considered and denied the appellant's 
claims on a ground different from that of the RO, which 
deneid the claims on the merits, the appellant has not been 
prejudiced by the decision.  This is because in assuming that 
the claims were well grounded, the RO accorded the appellant 
greater consideration than his claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board further finds that the RO advised the appellant of 
the evidence necessary to establish a well grounded claim, 
and the appellant has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground his claims.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).

As the appellant's claims for service connection for asthma 
and duodenal ulcer disease are not well grounded, the 
doctrine of reasonable doubt has no application to his 
claims.

Low back disability

The veteran also asserts that that his lower back disorder 
became manifest as a result of a forklift accident incurred 
during service.  As to this issue, the Board finds that the 
veteran has submitted a well-grounded claim.  The record 
shows that the veteran participated in combat and while in 
service the veteran was involved in a forklift accident.  The 
evidence is consistent with the circumstances and conditions 
of service.  38 U.S.C.A. § 1154(b); Collette, 82 F.3d. 389, 
393.  Additionally, on VA examination in March 1991, the 
examiner attributed the back disorder to the injury received 
in 1982 and a current diagnosis of low back pain has been 
made.  VA, therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  After reviewing the relevant evidence 
of record, the Board is satisfied that all necessary evidence 
has been received for an equitable disposition of the 
veteran's appeal.  Id. 




As noted above, service connection may be allowed for a 
disability which is incurred in service.  38 U.S.C.A. 
§§ 1110, 1131.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

For combat veterans, once a combat veteran's claim for 
service connection of an injury alleged to have been incurred 
in or aggravated in combat service is well grounded under 
Caluza and Epps, both supra, then the veteran prevails on the 
merits unless the record shows "clear and convincing 
evidence" to the contrary - - that is, unless the record 
demonstrates more than a preponderance of the evidence 
against the claim.  Arms v. West, 12 Vet. App. 188 (1999).

After reviewing the evidence of record presented in this 
matter, the Board finds that the evidence clearly and 
convincingly fails to show that the veteran's currently 
diagnosed low back disability was incurred in service, became 
manifest to a compensable degree within a year after service, 
or is related to service or any events in service.

In this regard, the Board acknowledges that the service 
medical records show in September 1980, the veteran was 
treated for left upper back pain that had been present over a 
two-week period.  Nevertheless, at that time, no trauma to 
the back was noted and on objective evaluation clinical 
findings, except for tenderness at the thoracic region, near 
the left scapula, were normal.  The impression was possible 
muscle strain.  Thereafter, while in service a diagnosis of a 
low back disability was not made.  On discharge examination 
in October 1984, clinical evaluation of the spine was normal.   
Thereafter, the record is devoid of any complaints of or 
findings associated with a back disorder until many years 
after service.


The Board acknowledges that on VA examination in March 1991, 
the veteran stated that he injured his back in 1982 after a 
forklift incident and that although physical examination and 
x-ray studies were generally normal, the assessment was 
intermittent low back pain resulting from an injury received 
in 1982 when he was pinned against a wall by a forklift.  At 
that time, the examiner stated that apparently the incident 
caused some stress on the ligaments of the lower lumbar area 
and noted the presence of intermittent low back pain to the 
present time although clinical and x-ray examination was 
essentially normal.  

In this regard, the Board points out that there is no 
indication on the examination report showing that the 
examiner reviewed the veteran's claims file prior to 
rendering his medical opinion.  The Board also notes that 
even though the veteran received treatment for low back pain 
thereafter, not one of the medical reports, VA or non-VA, 
relates his lower back pain to service or any events in 
service.  On VA examination in February 1993 the diagnosis 
was history of arthritis of the lumbar spine with some 
limitation of forward flexion; however, no reference to 
service was made.  In addition, on VA examination in February 
1997, after examination, the diagnosis was no residual 
effects from experience with forklift and a fairly normal 
back for a person of 51 years of age.

Considering the foregoing, the Board finds that there is 
clear and convincing evidence of record showing that the 
veteran's low back disorder was not incurred in service, 
presumptively related to service, or related to any events in 
service.  Although the service medical records show that the 
veteran complained of back pain in September 1980 and was 
involved in a forklift accident in September 1982, the 
reports fail to show that the veteran's complaints or any 
incidents occurring in service resulted in a chronic low back 
disability.  Again, while in service, a diagnosis of a low 
back disorder was not made and a diagnosis of a low back 
disorder was not made within a year after service.  
Additionally, except for the Mach 1991 examiner's opinion, 
not one of the post-service medical reports of record relates 
the veteran's low back disorder to service or any events in 
service.  

In February 1997, after reviewing the veteran's entire claims 
folder and after examining the veteran, the examiner 
concluded that objective evaluation was essentially normal 
except for slight limitation of motion on flexion and 
recorded a diagnosis of no residual effects from experience 
with forklift.  The examiner added that the veteran had a 
fairly normal back for a person of 51 years of age.  After 
considering the entire evidence of record in conjunction with 
the aforementioned VA medical assertion which clearly does 
not attribute the veteran's lower back disorder to service, 
the Board concludes that entitlement to service connection 
for a low back disability is not warranted.  The negative 
service medical records and post service clinical data 
clearly and convincingly show that the veteran's low back 
disorder is not related to service or any events in service.  

Additionally, the Board finds that the February 1997 VA 
medical assertion, which denies the presence of a nexus 
between the veteran's current complaints and service, is more 
persuasive and convincing than the prior opinion offered by 
VA examiner in 1991, which attributes the veteran's back 
disorder to service.  Owens v. Brown, 7 Vet. App. 429 (1995); 
Rollings v. Brown, 8 Vet. App. 8 (1995).  The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) has held that an 
opinion offered by the VA is more persuasive where the VA 
examiner saw the veteran's file than where the prior 
physician's opinion relied on history provided by veteran.  
Id.; See also Swann v. Brown, 5 Vet. App. 229 (1993).  

Here, the March 1991 VA examiner clearly relied on the 
veteran's historical account and the February 1997 VA 
examiner rendered an independent opinion after examining the 
veteran and reviewing his claims folder.  The examiner's 
affirmative findings recorded in 1997, in conjunction with 
the absence of a diagnosis of a chronic low back disability 
in service, the absence of a diagnosis of a chronic low back 
disability within a year after service, and the absence of a 
diagnosis of a low back disability until approximately seven 
years after service, clearly and convincingly shows that the 
veteran's currently diagnosed low back disorder is not 
related to service.  Arms, supra.  

It is also noted, that in spite of the veteran's contentions 
expressed on appeal and testimony presented in 1992, the 
veteran, as a layperson, is not competent to relate his 
disorder to service or any events in service.  Espiritu, 
supra.  

The Board has carefully weighed all of the evidence of 
record.  Arms v. West, 12 Vet. App. 188.  Taken as a whole, 
the Board concludes that the evidence of record clearly and 
convincingly demonstrates that the veteran's low back 
disability is not related to any in-service incident or 
treatment received in service.  The appeal is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).


Skin disorder, to include chloracne

The veteran asserts that his skin disorders, including 
chloracne, are related to in-service Agent Orange exposure 
and that his skin disorder has been documented throughout his 
medical records.  Review of the record indicates that the 
veteran has submitted a well-grounded claim.  The service 
medical records show that the veteran participated in combat 
and received treatment for several skin disorders while in 
service, and that a diagnosis of dermatitis, very pruritic 
has been made.  Also, in February 1993, the examiner 
indicated that the veteran's skin disorder had been present 
since 1966.  

Considering the foregoing, the Board finds that that the 
veteran has submitted a well grounded claim.  See generally 
Hernandez-Toyens v. West, 11 Vet. App. 379 (1998).  The 
evidence is also consistent with the circumstances and 
conditions of service.  38 U.S.C.A. § 1154(b); Collette, 
82 F.3d. 389, 393.  VA, therefore, has a duty to assist the 
veteran in the development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a).  

After reviewing the relevant evidence of record, the Board is 
satisfied that all necessary evidence has been received for 
an equitable disposition of the veteran's appeal and 
adequately developed.  Id.

Again, for combat veterans, once a combat veteran's claim for 
service connection of an injury alleged to have been incurred 
in or aggravated in combat service is well grounded under 
Caluza and Epps, both supra, then the veteran prevails on the 
merits unless VA produces "clear and convincing evidence" 
to the contrary - - that is, unless VA comes forward with 
more than a preponderance of the evidence against the claim.  
Arms v. West, 12 Vet. App. 188 (1999).

Regarding diseases associated with exposure to certain 
herbicide agents, the law and regulations provide that if a 
veteran served in the Republic of Vietnam during the 
designated time period and developed chloracne or other 
acneform disease consistent with chloracne or porphyria 
cutanea tarda to a degree of 10 percent within a year after 
service, then it will be statutorily presumed that the 
veteran was exposed to Agent Orange, unless there is 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1116 (West 1991 & Supp. 1998); See McCartt v. 
West, 12 Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a), 
3.309(e), in the case of a Vietnam-era veteran, no direct 
evidence as to the in-service incurrence and medical nexus 
prongs is necessary when the provisions of those sections are 
satisfied.  McCartt v. West, 12 Vet. App. 164 (1999), citing 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

With respect to chloracne and porphyria cutanea tarda, as 
previously noted, the service records confirm that the 
veteran served in Vietnam.  Nevertheless, the evidence of 
record does not show that the veteran incurred chloracne, any 
other acneform disease consistent with chloracne, or 
porphyria cutanea tarda while in service or to a compensable 
degree within a year subsequent to service.  

In fact, the record does not show that a diagnosis of 
chloracne or porphyria cutanea tarda has been made.  On VA 
examination in February 1993, the examiner acknowledged that 
the veteran claimed a diagnosis of porphyria cutanea tarda, 
but found no documentary record of a diagnosis.  The examiner 
then stated that the veteran's history was not indicative of 
porphyria cutanea tarda.  In view of the foregoing, the 
record shows that entitlement to presumptive service 
connection for chloracne and porphyria cutanea tarda is not 
warranted.  

Nevertheless, where a disease is not specifically mentioned 
in applicable statute and regulation and when a disease is 
first diagnosed after service, service connection may still 
be established by evidence demonstrating that the disease in 
fact was incurred in service, aggravated by service, or 
related to service or events from service. Velez v. West, 
11 Vet. App. 142 (1998); Brock v. Brown, 10 Vet. App. 155 
(1997); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Regarding entitlement to service connection for chloracne and 
porphyria cutanea tarda, the Board notes that in spite of the 
foregoing, entitlement to service connection on a direct 
basis has not been established.  As noted above, a diagnosis 
of chloracne and porphyria cutanea tarda has not been made.  
Where there is no evidence of, or allegation of, current 
disability associated with events in service, the claim is 
not well grounded.  Rabideau, supra.  Thus entitlement to 
service connection on a direct basis also is not warranted.

In this case, the Board, however, reiterates that a diagnosis 
of dermatitis, very pruritic has been made.  After reviewing 
the pertinent evidence of record in this matter, the Board 
finds that entitlement to service connection for dermatitis, 
very pruritic has been established.  The veteran prevails on 
the merits because there is no clear and convincing evidence 
of record indicating that his disorder was not incurred in 
service.  Arm, supra.  The service medical records show in 
October 1971, the veteran received treatment for a rash of 
the arms and that objective examination revealed questionable 
folliculitis of the arms.  





The reports also show in January 1973, the veteran received 
treatment for a rash of the right 5th finger; in February 
1973, he received treatment for skin tags or a wart area; in 
September 1980, he received treatment for small red bumps in 
the pubic area and an assessment of tinea cruris was made; in 
October 1980, he received treatment for an intermittent rash 
of the groin area; and in August 1982, he received treatment 
for a skin eruption and an impression of probable ampicillin 
rash and photosensitivity reaction, questionable, was made.  
The reports also show that the veteran received treatment for 
allergic contact dermatitis at the lower leg, ankles, and arm 
areas.  

The Board acknowledges that on discharge examination in 
October 1984, clinical findings were normal; however, VA and 
non-VA treatment reports thereafter show continued treatment 
for a skin disorder.  As noted above, on VA examination in 
October 1992, the veteran gave a history of initially 
incurring facial pimples in 1966 and receiving antibiotics 
for the eruption and the impression was acne form eruption, 
face, partially controlled, oral Tetracycline, present since 
1966.  

On VA examination in February 1993, the examiner acknowledged 
the presence of minimal acneiform lesions on examination and 
stated that the veteran has been evaluated by a dermatologist 
at VA and in September 1991 a diagnosis of acneiform form 
eruptions, partially controlled by Tetracycline was made.  In 
addition, on examination in February 1997, after recording an 
impression of dermatitis, very pruritic, the examiner stated 
that the etiology was undetermined at this time although most 
consistent with abnormal type of eczema and or bites of some 
sort.  The examiner then conceded he could not conceive of 
what might be biting the veteran for over 20 years.  

In this case, the evidence of record does not clearly and 
convincingly show that the veteran's currently diagnosed skin 
disorder was not incurred in service.  Thus, entitlement to 
service connection is warranted.  See Arms, supra.  

The record shows that the veteran received treatment 
throughout service for several skin disorders; on examination 
in October 1992, the diagnosis was acneform eruption, face, 
partially controlled, oral Tetracycline, present since 1966; 
and in 1997, the impression was dermatitis, very pruritic and 
the examiner stated that the etiology was undetermined at 
this time although most consistent with abnormal type of 
eczema and or bites of some sort.  Because of the absence of 
clear and convincing evidence showing that the veteran's 
currently diagnosed dermatitis was not incurred in service, 
entitlement to service connection is warranted.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for asthma, the appeal is 
denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for duodenal ulcer disease, 
the appeal is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a skin disorder, 
currently diagnosed as dermatitis, is granted.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1997) (Historical and Statutory Notes).  

In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regarding the veteran's claims of entitlement to service 
connection for allergic rhinitis, in the February 1996 
remand, the Board directed the RO to schedule the veteran for 
a VA examination by a specialist in ear, nose and throat 
disorders, if available, to determine the time of onset, 
etiology, and current manifestations of the veteran's upper 
respiratory disability, to include the status of his 
postoperative residuals of deviated nasal septum.  

The Board also asked the examiner to review the claims folder 
and provide an opinion regarding the following questions: (1) 
Did the veteran have rhinitis prior to entering service in 
1965? (2) If so, was there a pathological worsening of the 
disease during service, and, if so, is there clear and 
unmistakable evidence that the increase was due to the 
"natural progress" of the disease? (3) What level of 
interference with breathing space, if any, do the veteran's 
postoperative residuals of a deviated nasal septum cause?  
The examiner was asked to provide the rationale for all 
opinions and conclusions expressed.  

In the February 1996 remand, the Board also requested that 
contemporaneous VA examinations be accomplished in order to 
ascertain the severity of the veteran's service-connected 
bilateral defective hearing and deviated nasal septum 
disabilities.  

Subsequent to the 1996 remand, computer printouts indicate 
that the veteran was scheduled for the aforementioned 
examinations in November 1998, but he failed to report.  In 
spite of the foregoing printouts, the record, however, is 
devoid of any notification letters verifying that the veteran 
was adequately apprised of the scheduled VA examinations.  





It is noted that the Court has held that the duty to assist 
is not always a one-way street.  The veteran also has the 
responsibility of providing information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In short, the Court has 
repeatedly stated that the veteran has a duty to cooperate in 
his appeal.  If the veteran wishes help, he cannot passively 
wait for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Id.

Additionally, VA regulations provide that when entitlement or 
continued entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of this section as 
appropriate.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant, 
death of an immediate family member, etc.  38 C.F.R. § 3.655 
(1998).

In consideration of the veteran's due process rights and 
because of the sparse evidence of record, the Board is of the 
opinion that this matter should be remanded for another 
examination.  In addition, through written correspondence, 
the veteran should be notified of his legal obligation to 
cooperate with VA and that it is imperative that he report to 
the examination for evaluative purposes.  Otherwise, his 
claim will be adjudicated based on the evidence currently of 
record.  Wood, supra; 38 C.F.R. § 3.655.

The Court has held that the duty to assist specifically 
includes the conduct of a thorough and contemporaneous 
medical examination, so that the evaluation of the claimed 
disability will be a fully informed one.  If an examination 
report does not contain sufficient detail, it is incumbent 
upon VA to return the report as inadequate for evaluation 
purposes.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, in view of the foregoing, this matter is 
REMANDED for the following actions:

1.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has been treated 
or evaluated for his service-connected 
bilateral hearing loss and deviated nasal 
septum disabilities since February 1997.  
After any further necessary information 
and authorization are obtained from the 
veteran, the RO should obtain copies of 
pertinent medical records, VA or non-VA.  
Any records obtained should be 
incorporated into the veteran's claims 
folder.

2.  The RO should schedule the veteran 
for a VA audiology examination to 
determine the severity of the service-
connected bilateral hearing loss.  As 
noted above, in the notice of the 
examination, the veteran should be 
advised of the importance of reporting 
for the examination.  He should 
specifically be advised that, if he does 
not comply, the claim will be adjudicated 
based on the evidence currently of 
record.  All indicated studies should be 
conducted.  The examination report should 
include a full description of the 
veteran's symptoms, clinical findings, 
and associated functional impairment.  
The veteran's claims folder should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  Any 
opinions expressed as to the severity of 
the appellant's bilateral hearing loss 
should be accompanied by a complete 
rationale.



3.  The RO should also schedule the 
veteran for a VA examination by a 
specialist in ear, nose and throat 
disorders, if available, to determine the 
time of onset, etiology, and current 
manifestations of the veteran's upper 
respiratory disability, to include the 
status of his postoperative residuals of 
deviated nasal septum.  

The Board also requests that the examiner 
review the claims folder and provide an 
opinion regarding the following 
questions: (1) Did the veteran have 
rhinitis prior to entering service in 
1965? (2) If so, was there a pathological 
worsening of the disease during service, 
and, if so, is there clear and 
unmistakable evidence that the increase 
was due to the "natural progress" of the 
disease? (3) What level of interference 
with breathing space, if any, do the 
veteran's postoperative residuals of a 
deviated nasal septum cause?  The 
examiner should provide the rationale for 
all opinions and conclusions expressed.

4.  Thereafter, the RO should review the 
claims file to ensure that the requested 
development has been completed in full.  
Specifically, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for allergic rhinitis 
and the increased rating claims.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, which includes all pertinent law and 
regulations, including 38 C.F.R. § 3.655 (1998) and a full 
discussion of action taken on the veteran's claim, consistent 
with the Court's instruction in Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  The applicable response time should 
be allowed.  The case should then be returned to the Board, 
if in order, after compliance with customary appellate 
procedures.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

